Case 3:18-cv-01938-BRM-DEA Document 61 Filed 02/11/19 Page 1 of 2 PageID: 1036




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY



  PENNEAST PIPELINE COMPANY,             CIVIL ACTION
  LLC,
  One Meridian Boulevard, Suite 2C01
  Wyomissing, PA 19610                   Docket 3:18-cv-1938-BRM-DEA

                         Plaintiff,
                                         Electronically Filed
       vs.

  PERMANENT EASEMENT FOR 0.36
  ACRES ± IN WEST AMWELL
  TOWNSHIP, HUNTERDON
  COUNTY, NEW JERSEY, TAX
  PARCEL NO. 1026-3.06-13 AND

  PERMANENT EASEMENT FOR 0.12
  ACRES ± IN WEST AMWELL
  TOWNSHIP, HUNTERDON
  COUNTY, NEW JERSEY, TAX
  PARCEL NO. 1026-3-13;

  MICHAEL F. VOORHEES, WELLS
  FARGO BANK, N.A., JP MORGAN
  CHASE BANK, N.A., JERSEY
  CENTRAL POWER & LIGHT
  COMPANY, STATE OF NEW
  JERSEY, DEPARTMENT OF
  TRANSPORTATION;

  AND ALL UNKNOWN OWNERS,

                         Defendants.
Case 3:18-cv-01938-BRM-DEA Document 61 Filed 02/11/19 Page 2 of 2 PageID: 1037




        NOTICE OF VOLUNTARY DISMISSAL OF JERSEY CENTRAL
                    POWER & LIGHT COMPANY
         Please take notice that the above-named Plaintiff dismisses this action

 against Defendant Jersey Central Power & Light Company without prejudice

 pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure.

                                         Respectfully submitted,


                                         By:    /s/ James M. Graziano
                                                James M. Graziano, Esquire
                                                Archer & Greiner, P.C.
                                                One Centennial Square
                                                P.O. Box 3000
                                                Haddonfield, New Jersey 08033-0968
                                                (856) 795-2121
                                                Attorneys for Plaintiff
                                                PennEast Pipeline Company, LLC


 Dated: February 11, 2019
 215937004v1




                                            2
